Citation Nr: 1647180	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychological disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder and major depressive disorder (MDD).

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to January 1974 in the U.S. Air Force, and from May 1978 to June 1978 in the U.S. Navy.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the Veteran has claimed service connection for PTSD and bipolar disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the bipolar disorder and MDD diagnoses of record, the Board has recharacterized those claims as reflected on the title page.

In July 2010 the Veteran filed to re-open his service connection claim for a stomach condition.  The Veteran asserted that this claim encompassed the stomach condition for which he was discharged from service.  The Board notes that the Veteran was discharged due to a pre-existing inguinal hernia disability that rendered him physically unfit for service.  However, in his October 2016 Statement in Support of Claim (SSC), the Veteran specifically limited this issue as a claim for GERD and further stated he was not seeking service connection for hernia.  Accordingly, the Board has recharacterized that claim as reflected on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks entitlement to service connection for an acquired psychological disorder, GERD and TDIU.  After examining the record, the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran VA examinations related to his claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2015).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

1. Acquired Psychological Disorder

The Veteran asserts that he acquired a psychological disorder in June 1978 after a staff sergeant ordered him to do push-ups while he was in a waiting room of a Naval hospital.  The Veteran further asserts that he had gone to the hospital because he had been vomiting blood and the push-ups caused him to vomit more blood.  The Veteran reported that he felt degraded and embarrassed by the incident which produced a severe emotional reaction.  As a result, the Veteran asserts the Navy discharged him due to a psychological condition.

In October 2016, the Veteran submitted a medical opinion from a private psychologist linking a diagnosis of unspecified bipolar disorder to the above mentioned service related incident.  The medical opinion provides supporting rationale based on a review of the claims file including the Veteran's service records, lay statements and various treatment records.  The psychologist opined that it was "at least as likely as not that [the Veteran's] diagnosis of bipolar disorder is directly related to his military service, specifically the incident from the hospital, and they have resulted in a decrease in total daily functioning."  The psychologist found that the incident triggered the onset of bipolar disorder and she based her opinion on the Veteran's psychological state following the in-service incident which, according to the psychologist, caused his discharge from the Navy.  In coming to this conclusion, the psychologist relied almost entirely on the Veteran's October 2016 SSC for the basis that the Veteran was discharged from the Navy due to his psychological condition.  In addition, the psychologist stated that the Veteran initially sought out psychological treatment in 1978.

The Board notes that June 1978 STRs show that in the Veteran was treated for complaints of pain related to his pre-existing inguinal hernia repair.  Pain was reported in the right groin area.  The STRs corroborate the Veteran's report that he was made to do push-ups when he was admitted to the intensive care unit (ICU).  The STRs further corroborate that the Veteran reported vomiting blood which was noted as hemoptysis.  However, the June 1978 STR noting complaints of vomiting blood is dated one week prior to the ICU incident.  In addition, the STRs show that the Veteran claimed the push-ups caused severe pain, but did not report that they caused him to vomit blood.  More importantly, the Veteran's service records clearly show he was discharged from the Navy due to being found physically unfit for active military service based on his pre-existing inguinal hernia disability; noted as a recurrent lymphadenitis.  Moreover, the discharge related records and STRs are completely silent as to the Veteran's emotional or psychological condition, and the earliest medical record noting psychological treatment is dated 2003.   Additionally, the Veteran denied any depression, psychiatric illness or treatment in a September 2000 VA medical report, and a November 2000 VA medical record notes a negative screen for depression and mood disorder.

Accordingly, the Board finds the private medical opinion is based on an inaccurate record and, therefore, inadequate to adjudicate this issue on appeal.  Accordingly, a VA examination is necessary to determine the nature and etiology of the Veteran's acquired psychological disorder.  38 U.S.C.A. § 5103A (West 2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

2. Stomach Disorder

The Veteran asserts service connection for GERD.  Initially, the Board notes that the Veteran's VA medical records do show a current diagnosis for esophageal reflux.

In his October 2016 Statement in Support of Claim, the Veteran asserted that he began having acid reflux in June 1978 which caused him to vomit blood.  Thus, the Veteran has asserted an in-service incident.  The Veteran has further asserted that he never vomited blood prior to that time.  A June 1978 STR supports the Veteran's assertion of vomiting blood during service; however, the record also shows that the Veteran reported vomiting blood six years prior to that incident.  Accordingly, the Board finds that the record raises a service connection claim based on aggravation.

In sum, the record shows a current disability and an in-service incident and the remaining question is whether they are related.  Accordingly, the Board finds that a VA examination is necessary to adjudicate this issue on appeal.  38 U.S.C.A. § 5103A (West 2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition the Veteran has claimed entitlement for a TDIU that is inextricably intertwined with the service connection issues that are currently on appeal.  Thus, that issue is remanded.





Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must determine whether the Veteran currently suffers from an acquired psychological disorder including PTSD, bipolar disorder and MDD.  The examiner should review pertinent documents in the Veteran's claims file, including this REMAND, in connection with the examination and note in the examination report that such review has been accomplished.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner should provide the following information/opinions:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychological disorder.

(b) If a diagnosis of PTSD is appropriate, identify the specific stressor(s) on which the diagnosis is based.

(c)  With regard to the variously diagnosed psychological disorders of record, or any other psychological disorder identified at the examination (other than PTSD), the examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's gastroesophageal reflux disease (GERD).  The examiner should review pertinent documents in the Veteran's claims file, including this REMAND, in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms. 

The examiner should provide the following opinion:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD is etiologically related to the Veteran's service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD was aggravated beyond its natural progression during service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

4. Then, readjudicate the claims on appeal, to include on a secondary basis if applicable.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

